DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/15/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
The applicant originally submitted claims 1-10 in the application. In the previous response, the applicant presented previous claims 1-10. In the present response, the applicant amended claims 1-2, 7 and 10. Accordingly, claims 1-10, are currently pending in the application.      
Response to Arguments
Applicant’s arguments filled 09/15/2021, with respect to rejection of claim 1 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore the rejection has been withdrawn, however upon further search and consideration a new grounds of rejection has been set below necessitated by Applicant amendment to claim 1.
        Specification
The disclosure is objected to because of the following written description informalities: application does not provide a proper written description of “a top wall”, “a bottom wall” and “two side walls” limitations of the ventilation part (211A3) positively called out for in Claim 1. Examiner suggests 
      Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims with a proper labeling.  Therefore, while drawings illustrate the ventilation part (211A3) consisting of “a top wall”, “a bottom wall” and “two side walls” positively called out for in Claim 1, however drawings lack labeling of these features. Therefore these features must be labeled or canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie et al (US 2019/0082200) in view of Mo et al (US 2013/0196548).
Regarding Claim 1, Lavoie (In Figs 1-5) discloses a small form-factor pluggable module (10), comprising: 
a case (12), provided with a front plate (18), a top plate (14) connected with the front plate (Fig 5), a bottom plate (24) connected with the front plate (18) and opposite to the top plate (14), and two side plates (22) 5connected with the front plate (18) and opposite to each other (Fig 3), the top plate (14) and the bottom plate (24) being respectively connected between the two side plates (Fig 3), 
wherein the front plate (18) is provided with at least one first opening (opening where 20/21 are disposed through), the first opening is suitable for being penetrated by at least one pluggable connector (20).
However Lavoie does not disclose wherein a cross-sectional area of the first opening is larger than a cross-sectional area of the pluggable connector at where the pluggable connector penetrates the first opening, the first opening comprising a ventilation part, and the ventilation part consisting of a top wall and a bottom wall with two side walls between the top wall and the bottom wall.
Instead Mo in (Fig 1) below teaches wherein a cross-sectional area of the first opening (120) is larger than a cross-sectional area of the pluggable connector (405), (Fig 5) at where the pluggable connector (405) penetrates the first opening (Fig 5), the first opening (120) comprising a ventilation part 

    PNG
    media_image1.png
    621
    636
    media_image1.png
    Greyscale

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Mo with a cross-sectional area of the first opening being larger than a cross-sectional area of the pluggable at where the pluggable connector penetrates the first opening and with the first opening comprising of a ventilation part consisting of a top wall, a bottom wall and two side walls between the top and bottom walls  connector to benefit from prevention insertion of other types of connectors for safety purposes (MO, ¶31, II. 15-26).
Regarding Claim 2, Lavoie in view of Mo discloses the limitation of claim 1, however Lavoie does not disclose wherein the cross-sectional area of the first opening is larger than a multiple of the cross-
Instead Mo (In Fig 1) teaches wherein the cross-sectional area of the first opening (120) is larger than a multiple of the cross-sectional area of the at least one pluggable connector (400) at the first opening (122), the multiple being the number of the at least one pluggable connector (400), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Mo with a cross-sectional area of the first opening being larger than a multiple of the cross-sectional area of the at least one pluggable connector to benefit from prevention insertion of other types of connectors for safety purposes (MO, ¶31, II. 15-26).
Regarding Claim 3, Lavoie in view of Mo discloses the limitation of claim 1, however Lavoie (In Figs 1-5) further discloses wherein the first 15opening (opening where 20/21 are disposed through) is connected with at least two diagonal corners of the front plate (18), (openings where 20/21 are disposed is connected with two diagonal corners of the front plate 18).
Regarding Claim 7, Lavoie in view of Mo discloses the limitation of claim 1, however Lavoie does not disclose wherein the first opening is provided with at least one penetration part and at the ventilation part connected with the penetration part, and the penetration part is suitable for being penetrated by the pluggable connector.
Instead Mo (In Fig 1) teaches wherein the first opening (120) is provided with at least one penetration part (122/123) and the ventilation part (substantially indented channel 125 connecting 122/123) connected with the penetration part (122/123), (Fig 1) and the penetration part (122/123) is suitable for being penetrated by the pluggable connector (400), (Fig 5).  
.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Mo and further in view of Bert et al (US 2007/0141908).
Regarding Claim 4, Lavoie in view of Mo discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an inclined opening.
Instead Bert (In Fig 1) teaches wherein the first opening (226) is an inclined opening (¶ 39, 6-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Mo and further with Bert with first opening being an inclined opening to benefit from isolating the differential contact pairs from one another thereby reducing crosstalk between the differential pairs (Bert, ¶39, II. 17-22).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Mo and further in view of Shi et al (US 9,263,837).
Regarding Claim 5, Lavoie in view of Mo discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an L-shaped opening.
Instead Shi (In Figs 3-4) teaches wherein the first opening (opening in 8) is an L-shaped opening (Fig 4).  
.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Mo and further in view of Matsui et al (US 2019/0341716).
Regarding Claim 6, Lavoie in view of Mo discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is H-shaped.
Instead Matsui (In Fig 2) teaches wherein the first opening (opening within which 37F are disposed in) is H-shaped (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Mo and further with Matsui with the first opening being H-shaped to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Mo and further in view of Chang et al (US 2020/0183097).
Regarding Claim 8, Lavoie in view of Mo discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the front plate further comprises a second opening.
Instead Chang (In Fig 6) teaches wherein the front plate (front plate through which 603 are disposed) further comprises a second opening (Fig 6).

Regarding Claim 9, Lavoie in view of MO and further in view of Chang discloses the limitation of claim 8, however Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are parallel to each other (Fig 6).
Regarding Claim 10, Lavoie in view of Mo and further in view of Chang discloses the limitation of claim 9, however Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are each suitable for being penetrated by the at least one pluggable connector (603).
                                                                                	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AMIR A JALALI/Examiner, Art Unit 2835 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835